Title: To George Washington from Major General Israel Putnam, 29 September 1778
From: Putnam, Israel
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 29th septr 1778
          
          Inclosed is the Examination of some Deserters who have Just come in. The intellegence they bring I thought to be of some importance, and therefore send it to Your Excellency—The Deserters seem to be verry intelligent men. I likewise inclose your Excellency a Letter I last night Receiv’d from General Woodford, with one inclos’d from Col. Cooper to Col. Hay. I thought it most advisable for General Woodford to cross; as there is Boats enough at Kings Ferry to bring all his men over at once, if it should be found necessary; and he may be a great Assistance to the Inhabitants, if the Enemy should not advance.
          
          
          
          I Believe the information Genl Woodford has, of the Enemys having detach’d a party to take possession of the Clove, is without foundation. I have however directed him to use his own Judgement about crossing the River, and to regulate his conduct by the information he receives. I am with great Respect Dear Sir Your most Obedient Servant
          
            Israel Putnam
          
          
          P:S: I have detach’d a party under a major of Col. Malcom’s Regt to the Clove to take possession of it, if the Enemy have not already done it. I have also sent two Boats down the River to reconnoitre, & give the earliest information.
          I don’t think it would be amiss, if we had a few Lt Dragoons here, as we have no person to send Express on any occation.
          
        